Citation Nr: 0932758	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-25 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a higher initial rating for residuals of 
right knee injury, evaluated as 50 percent disabling from 
September 19, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1989 to 
January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  A June 2009 rating decision entered 
by the Huntington, West Virginia RO awarded service 
connection for residuals of right knee injury and assigned a 
50 percent rating; the award was made effective from 
September 19, 2005.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the Veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case, the 
Veteran has not suggested that the recently assigned 50 
percent evaluation would satisfy his appeal for a higher 
evaluation for his right knee disability.  Nor has he or his 
representative otherwise suggested that the maximum rating 
available for that disability is not being sought.  Therefore 
the Board concludes that the issue of entitlement to a higher 
rating for right knee disability remains open and is properly 
before the Board.

The Court has indicated that a distinction must be made 
between a Veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  When an original rating is appealed, 
consideration must be given as to whether an increase or 
decrease is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the right knee disorder rating question currently 
under consideration was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with the 
original rating, the Board has characterized that issue as 
set forth on the title page.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in May 2008.  A transcript of the hearing 
is of record.

The case was remanded by the Board in August 2008 for 
additional development.


FINDINGS OF FACT

1.  The Veteran does not have hypertension.

2.  The Veteran's service-connected residuals of right knee 
injury is manifested by limitation of extension to 55 degrees 
with pain.


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension  that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).  

2.  The criteria for a higher initial rating for residuals of 
right knee injury have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5256, 5260, 5261 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2005, before the AOJ's initial adjudication of the claims.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
Veteran was apprised of these criteria in correspondence 
dated in September 2006.  The RO also provided a statement of 
the case (SOC) for both claims, and a supplemental statement 
of the case (SSOC) for the service connection claim, 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured an examination in furtherance of his 
initial rating claim.  VA has no duty to inform or assist 
that was unmet.

A VA opinion with respect to the rating question issue on 
appeal was obtained in March 2009.  38 U.S.C.A. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examination obtained in this case is 
adequate for rating purposes, as it is predicated on a full 
reading of the Veteran's medical records.  It considers all 
of the pertinent evidence of record, to include the Veteran's 
post-service treatment records and the statements of the 
appellant, and provides the medical information necessary to 
apply the appropriate rating criteria.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
rating question issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board finds that a medical opinion on the question of 
service connection for hypertension is not required because 
opinions are only necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, as 
described in detail below, there is insufficient evidence 
establishing that the Veteran has hypertension, nor is there 
evidence that the Veteran suffered an event, injury, or 
disease in service.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  Consequently, given the standard of the regulation, 
the Board finds that VA did not have a duty to assist that 
was unmet.

Service Connection

The Veteran contends that he has hypertension that is related 
to his military service.  His STRs are of record and show one 
elevated blood pressure reading in April 1990, where his 
blood pressure was 158/62.  A notation indicates that the 
elevated reading was probably secondary to something the 
Veteran had the night before.  A follow-up reading the next 
day showed that the Veteran's blood pressure was 140/84.  His 
discharge examination in November 1990 revealed that his 
blood pressure was 112/62.  His STRs do not show any 
treatment for, or diagnosis of, hypertension.  There are 
several blood pressure readings in his STRs and only one 
reading showed elevated blood pressure as noted above.

There are no post-service medical records that show that the 
Veteran has hypertension.  In this regard, the Board notes 
that on remand, the Veteran was requested to provide 
information of medical care providers that treated him for 
hypertension.  The Veteran has contended that he receives 
treatment at the Jamaica Plain VA Medical Center (VAMC).  An 
SSOC issued in June 2009 indicates that a search for medical 
records at the Boston VA Health Care System (HCS), which 
includes the Jamaica Plain VAMC, produced no records.  The 
Veteran has not contended any private treatment for 
hypertension, nor did he respond to the appeals management 
center's (AMC) request for information.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Here, there is no evidence of a current medical disability.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
In other words, the evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  Here, there is no competent medical evidence that 
shows that the Veteran has hypertension.  The RO tried to 
assist the Veteran by obtaining treatment records identified 
by the Veteran that would show hypertension; however, there 
were no VA treatment records found and the Veteran has not 
contended receiving private treatment for hypertension.  
Additionally, there is no competent medical evidence that he 
had hypertension manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  A 
presumption of service incurrence consequently may not be 
made.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that he has 
hypertension related to his military service.  However, there 
is no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2008).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have 
hypertension that is traceable to disease or injury incurred 
in or aggravated during active military service.

Initial Rating

The Veteran was afforded a VA examination in March 2009.  His 
claims file and medical records were reviewed.  There were no 
constitutional symptoms or incapacitating episodes of 
arthritis.  He was unable to stand for more than a few 
minutes and was able to walk for one quarter of a mile.  He 
used a brace for exercise and sports.  He reported 
limitations because of pain and limited range of motion by 
pain.  On examination, his gait was affected as he did not 
extend his knee fully; a limp was not readily noticed.  His 
propulsion was limited; he wife walked faster than him.  
There was evidence of abnormal weight bearing as the Veteran 
had callus formation and knee swelling.  There was abnormal 
shoe wear pattern as the Veteran had increased wear on the 
outside edge of heel.  There was loss of bone; the Veteran 
had had right knee cartilage removal, and ligament removal 
and destruction resulted in allograft placement.  There was 
no inflammatory arthritis.  The Veteran had tenderness, pain 
at rest, weakness, abnormal motion, and guarding of movement.  
There were no bumps consistent with Osgood-Schlatter's 
disease, masses behind the knee, instability, patellar 
abnormality, locking, effusion, or dislocation.  The Veteran 
did have crepitation, clicks or snaps, and a meniscus 
abnormality; the meniscus was surgically absent.  McMurray's 
test was negative.  

Range of motion testing revealed right flexion of 30 to 90 
degrees, and right extension to 30 degrees.  There was 
objective evidence of pain with active motion.  Range of 
motion testing following repetitive motion revealed right 
flexion of 30 to 90 degrees, and right extension of 90 to 55 
degrees.  There was objective evidence of pain with motion.  
The impact of the Veteran's right knee disorder was opined to 
be decreased concentration, decreased mobility, decreased 
manual dexterity, and problems with lifting and carrying.  
Resulting work problems were increased tardiness, increased 
absenteeism, and other.  The effects on occupation activities 
were that the Veteran could not exercise to keep in shape, 
mobility, and lose weight.  With regards to the effects on 
daily activities, his right knee disorder had a moderate 
effect on chores, shopping, traveling, dressing, and 
grooming; prevented exercise, sports, and recreation; and had 
no effect on feeding, bathing, toileting, and driving.  The 
examiner noted that personal hygiene such as trimming 
toenails was difficult, and that employment as an outside 
salesman required mobility, which was limited by knee 
function and pain.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted in the background discussion above, the effects of pain 
on use, functional loss, and incoordination were taken into 
account in assessing the range of motion of the Veteran's 
service-connected joint disability.  

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the Veteran's right 
knee disability as a claim for a higher evaluation of the 
original award, effective from September 19, 2005, the date 
of award of service connection.

The RO has rated the Veteran's right leg disability utilizing 
Diagnostic Code 5261, limitation of extension.  The Veteran 
is receiving the highest rating available, 50 percent, under 
that diagnostic code.  Therefore, the Board will consider 
whether other diagnostic codes would allow for a higher 
rating, but finds that none does.  The only diagnostic code 
that provides for a rating higher than 50 percent is 
Diagnostic Code 5256, which relates to ankylosis of the knee.  
Diagnostic Code 5256 is inapt here because no such problem is 
shown.  The Board notes that there are other diagnostic codes 
utilized for evaluation of the knee, but that none of them 
provide for a rating higher than 50 percent, so they need not 
be discussed.

The Board also notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  Diagnostic 
Code 5620 relates to limitation of flexion.  A compensable 
evaluation under that diagnostic code requires a limitation 
of flexion to 45 degrees, which the Veteran has not been 
shown to have.  A higher, or separate, evaluation is thus not 
for application utilizing Diagnostic Code 5260.  

Based on all the relevant medical evidence of record, the 
Board finds that the right knee disability does not 
approximate the criteria for a higher rating under any of the 
diagnostic codes utilized for evaluation of the knee.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the right knee 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's right knee 
disability has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  In this case, the very problems 
reported by the Veteran are specifically contemplated by the 
criteria discussed above, including his problems with pain 
and the effect on his daily life.  38 C.F.R. § § 4.10, 4.40.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a rating higher than 50 percent for residuals 
of right knee injury is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


